                  Case 4:19-cv-00038-DC Document 1 Filed 07/18/19 Page 1 of 11
     PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
     ADOPTED BY ALL FEDERAL COURTS IN TEXAS
                                                                                               FI LED
                             iN THE UNITED STATES DISTRICT COIJRT                                  JUL   1   8 2019

                      FOR THE                                       DISTRICT OF    TEXAeQTA$
                                     1&irU147pDIVISION
                             PETITION FOR A WRIT OF HABEAS CORPUS BY
                                    A PERSON IN STATE CUSTODY LyJuAUG                         (-.-( L


                                                                       (o2 -1L-(27
 PETITIONER'
                   p*c7(tL[C       LLofI                                       cuizJW
                                                                    CURRENT PLACE OF CONFiNEMENT
                                                                                                         flS
 (Full name of Petitioner)




                    rJ
 vs.
                                                                                 PRISONER ID NUMBER



RESPONDENT                                                                                 CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                               (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)


                                  INSTRUCTIONS - READ CAREFULLY

           The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
           under penalty of perjury. Any false statement of an important fact may lead to prosecution for
           perjury. Answer all questions in the proper space on the form.

2.         Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
           authorities. Any additional arguments or facts you want to present must be in a separate
           memorandum. The petition, including attachments, may not exceed 20 pages.

           Receipt of the $5.00 filing fee or a grant of permission to proceed informapauperis must occur
           before the court will consider your petition.

4.         If you do not have the necessary filing fee, you may ask permission to proceed informapauperis.
           To proceed informa pauperis, (1) you must sign the declaration provided with this petition to
          show that you cannot prepay the fees and costs, g (2) if you are confined in TDCJ-CID, you
          must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
          confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
          completed by an authorized officer at your institution certifying the amount of money you have
          on deposit at that institution. If you have access or have had access to enough funds to pay the
          filing fee, then you must pay the filing fee.
                Case 4:19-cv-00038-DC Document 1 Filed 07/18/19 Page 2 of 11
        Only judgments entered by one court may be challenged in a single petition. A separate petition
        must be filed to challenge a judgment entered by a different state court.

6.     Include all of your grounds for relief and all of the facts that support each ground for relief in this
       petition.

7.     Mail the completed petition and one copy to the U. S. District Clerk. The "Venue List" in your
       unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
       clerk's offices. The proper court will be the federal court in the division and district in which you
       were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
       Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
       Southern District of Texas, Houston Division).

8.     Failure to notify the court of your change of address could result in the dismissal of your case.


                                               PETITION

What are you cha11enin? (Check ii that apply)

        o      A judgment of conviction or sentence,        (Answer Questions        1-4,   5-12   & 20-25)
               probation or deferred-adjudication probation
               A parole revocation proceeding.              (Answer Questions        1-4,   13-14&20-25)
        o      A disciplinary proceeding.                   (Answer Questions        1-4,   15-19   & 20-25)
        O      Other:________________________               (Answer Questions        1-4, 10-11     & 20-25)
All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1.     Name and location of the court (district and county) that entered the judgment of conviction and
       sentence that you are presently serving or that is under attack:   4 11-

                ) fr-'-(   c

2.     Date ofjudgment of conviction:                     .t    S2O    ('


3.     Lengthofsentence:

4.     Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
       to challenge in this habeas action:                      DAJ 1)Ai                    ia

                                                    2
             Case 4:19-cv-00038-DC      Document  1 Filed 07/18/19 Page    3 of 11
Judgment of Conviction or Sentence. Probation or Deferred-Adjudication Probation:

5.\\\What was your plea? (Check one)            0 Not Guilty           Gui1ty         0 Nob   Contendere

6.        d of trial: (Check one)      0 Jury              $Eude Only
7.    Did yo testify at trial?       0 Yes        No

8.    Did you app a! the judgment of conviction?         0 Yes            To


9.    If you did appea , in what appellate court did you file your direct a     al?

                                                       Cause Number     known):___________________

      What was the result of yo       irect appeal (affirmed, m   ified or reversed)?__________________

      What was the date of that     deci?
      If you filed a petition for                       after the decision of the court of appeals, answer
      the following:

      Grounds raised:



      Result:

      Date of result:                                  Cause Number (ff

      If you filed a1         for a writ of certiorari with the United States          Court, answer the
      following:/



           of result:

10.   Other  jjn   a direct appeal, have you filed any petitions, applications or motions from this
      judgment in       court, state or federal? This includes any state application a writ of habeas
      cornus that -you may         filed.       0 Yes      0  No

11.   If your answer to 10 is "Yes," give the
      Name of court:

      Nature of proceeding:

      Cause number (if known):__________



                                                   3
              Case 4:19-cv-00038-DC
             (month,  day and year) you filedDocument     1 Filed
                                                the petition,       07/18/19
                                                              application      Pageas4shown
                                                                          or motion    of 11 by a file-
              d date from the particular court:

      Grounds



     Date of final decision:       \
           at was the decision?_______________

     Name of court that issued the final     dein:
     As to any second petition, application or m ion, gjie the same information:

     Name of court:

     Nature ofproceeding:

     Cause number (if known):

     Date (month, day and year) y6u ill_d the petition, application or                 as shown by a file-
     stamped date from the partj,Iular court:


     Grounds raised:



     Date of fi   1   decision:

                  he decision?___________________________________________________

       ame of c        that issued the final decision:

     Ifyou have filed m    than two petitions, applications or motions, please attach an-adriitional
     sheet ofpaper and give     same information about each petition, application     motion.

12   Do you have any future sentence      erve after you fmish serving the        ntence you are attacking
                          in this petition?              0
                                                        Yes      0
     (a)     If your answer is "Yes," give the name a        loca   n of the court that imposed the sentence




     (b)     Give the date and lengtlj..øfthe sentence to be served in
       (c)    Case  4:19-cv-00038-DC
              Have you                    Document
                        filed, or do you intend  to file,1 any
                                                            Filed 07/18/19
                                                               petition        Page
                                                                        attacking the5judgment
                                                                                       of 11   for the
              sentence you must serve in the future?      0 Yes 0 No
Parole Revocation:

13.   Date and location ofyourparole revocation:       TA       L1     CC-r(                  L1't21Tfl
                                                                                                          T(
14.   Have you filed any petitions, applications oj motions in any. state or federal court challenging
      your parole revocation?       0 Yes
      If your answer is "Yes," complete Question 11 above regarding your parole revocation.
Disciplinary Proceedin2s:

15.
      \DYes       DNo                                                                      /
      For your original conviction, was there a finding that you used or exhibited a deadly we#n?


16.   AreQ     eligible for release on mandatory supervision?       0 Yes     0 No   //
17.   Name an''1pcation of the TDCJ Unit where you were found guilty of the djg'plinary violation:


      Disciplinary case humber:

      What was the nature otIe disciplinary charge against you?

      Date you were found guilty o&e disciplinary violation:
                                      \
      Did you lose previously earned g'o-time days?
                                                            /
                                                         /DYes
                                                                /      0 No
                                                        7
      If your answer is "Yes," provide the exa          of previously earned good-time days that were
      forfeited by the disciplinary hearing             as a result of your disciplinary hearing:




                                                            \
      Identify all other punishment impose including th'e4ength of any punishment, if applicable, and
      any changes in custody status:




19.   Did you appeal     finding of guilty through the prison or TDCJ            procedure?
      DYes
      If your a/wer to Question   19 is "Yes," answer the following:

             Result:



                                                 -5-
               Caseof4:19-cv-00038-DC
               Date   Result:         Document 1 Filed 07/18/19 Page 6 of 11

       Step 2 Result:

              Date of Result:

All petitioners must answer the remaining Questions:

20.   For this petition, state every ground on which you claim that you are being held in violation of the
      Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
      ground. If necessary, you may aftach pages stating additional grounds and facts supporting them.

      CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
      court remedies on each ground on which you request action by the federal court. Also, if you fail
      to set forth all the grounds in this petition, you may be barred from presenting additional grounds
      at a later date.

A.    GROUND ONE:          <TETT1 AE C(2t                               L&EE ic               i (.LhL)



      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




        TTMU                    4W-'M             (Jc         2xcdc                              rrm
      TO                           cL{
B.    GROUND TWO:



      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
              Case 4:19-cv-00038-DC Document 1 Filed 07/18/19 Page 7 of 11
C.    GROIJNI) THREE:



      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




D.    GROUND FOUR:



      Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




21.

      TO t2-
      1D M&.
                           _
      Reliefsoughtinthispetition:        TJ

                                         L   _
                                                   Lii

                                                 Var- Ti
                                                 2çd _-k)Th,
                                                            1741       UJV_cCS
                                                                         C2&cA        -!-
                                                                                                 Cc-    I    t




                                                 7
 22.     Have you
                Casepreviously   filed a federal
                      4:19-cv-00038-DC           habeas petition
                                              Document   1 Filedattacking
                                                                    07/18/19 the Page
                                                                                 same 8conviction,
                                                                                         of 11     parole
         revocation or disciplinary proceeding that you are attacking in this petition?
         If your answer is "Yes," give the date on which çç petition was filed and the
                                                                                            DY
                                                                                            dal
                                                                                                     DNo
                                                                                                  court in
          vJich it was filed. Also state whether the petition was (a) dismissed witpiit prejudice,
                                                                                                       (b)
         disIissed with prejudice, or (c) denied.




         If you previously filed a fedeI'petition att       rthe same conviction and such petition was
         denied or dismissed with prejudicdd you            repermission from the Fifth Circuit to file a
         second petition, as required by 28                 )(3) and (4)?   0 Yes 0 No
 23.    Are any of the grounds listed      tion 20                     for the first time in this petition?
         DYes           DNo
        If your answer is "Yes?ate briefly what grounds are present(or the first time and give your
        reasons for not presthing them to any other court, either state or   fral.



        Do you have any petition or appeal now pending (filed and not yet decided) i9..afiy court,
                                                                                                   either
            or federal, for the judgment you are challenging?        0Yes       Vo
        If        identify each type of proceeding that is pending (,e(direct appeal, art. 11.07
       application    federal habeas petition), the court in which eaWproceeding is pending, and the
       date each proc4ng was filed.




25.    Give the name and     addrefuow,                  attorney who represented you in the following
       stages of the judgment you are cha     ng.i

       (a)      At preliminary hearing:

       (b)      At arraignment

       (c)      At trial:

       (d)      At

       (e)   ,/ On appeal:
       (f)      In any post-conviction proceeding:
         (g)     Case  4:19-cv-00038-DC
                  On appeal                  Document 1 Filed 07/18/19 Page 9 of 11
                            from any ruling against you in a post-conviction proceeding:



Timeliness of Petition:

26.      If your judgment of conviction, parole revocation or disciplinary proceeding became final over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C.
                                                                                                                               §
        2244(d) does not bar your petition.'

                                                                                 Cs




                                                                                                                                   kJT


                         -iat- -ii O-                 2Qc-gd.




            The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), as contained in 28 U.S.C.          2244(d),
                                                                                                                §
 provides in part that:

          (1)      A one-year period of limitation shall apply to an application for a writ ofhabeas corpus by a person in
                   custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-

                   (A)      the date on which the judgment became final by the conclusion of direct review or the
                            expiration of the time for seeking such review;

                   (B)      the date on which the impediment to filing an application created by State action in violation
                            of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
                            filing by such State action;

                  (C)       the date on which the constitutional right asserted was initially recognized by the Supreme
                            Court, if the right has been newly recognized by the Supreme Court and made retroactively
                            applicable to cases on collateral review; or

                  (D)       the date on which the factual predicate of the claim or claims presented could have been
                            discovered through the exercise ofdue diligence.

         (2)      The time during which a properly filed application for State post-conviction or other collateral
                                                                                                                   review
                  with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                  limitation under this subsection.



                                                             S
             Case petitioner
         Wherefore, 4:19-cv-00038-DC
                             prays that theDocument
                                            Court grant1him
                                                          Filed 07/18/19
                                                            the relief       Page
                                                                       to which    10 ofbe11
                                                                                he may     entitled.



                                                          Signature of Attorney (if any)




       I declare (or certify, verify, or state) under penalty ofperjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

   K1          (:Q1L       '2    \                        (month, day, year).


        Executed (signed) on                                             (date).




                                                                                                                 75?
                                                       Signature of Petitioner (r guired)


Petitioner's current address:    Ipq            tt..WL(   3D7;7      F-c9tJ'                                     7 35
'Ay&L-t iL1'
                                                                 -E5 V/IT12(C            Ld                zozq-7s3
                                                                tDSL
                                                                                                      RECEiVED                  I__l       pt    )
                                                                                                           jU   1 S 2019        JUL    U   2O9
Case 4:19-cv-00038-DC Document 1 Filed 07/18/19 Page 11 of 11




                                                                   I'
                                                                                  ?
                                                                        JUL 1 S                 J                   ___nPUTY
                                                                                      1.-c
                                                                                             (U, --
                                                                    CLERK
                                                                                                                )eccS      Te   q9-Z
                                                                                                      -.
